Title: Thomas Jefferson to William Short, 30 September 1812
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello Sep. 30. 12.
          I have at length recieved an offer for your lands, which tho not coming entirely up to your terms, is so nearly so as to make it my duty to communicate it for your consideration. it is from mr Higginbotham, who had applied to yourself by letter with a very different proposition. he is a merchant of Milton, who in the course of many years of snug & safe business has made a handsome provision for himself, and is now desirous of realizing a part of it; more immediately urged to it by having married a miss Garrigues, daughter of a merchant of that name in Philadelphia, and a very handsome and amiable girl.  mr Higginbotham will be equally sure & punctual as a paymaster, and can give the best security in this neighborhood where he is known. he offers your price of 10.D. an acre, to pay one third on the delivery of the land (supposed Dec. of the next year when the tenants must give up) one third at the end of the first year thereafter, without interest, and the remaining third at the end of the 2d year, without interest also. this, on the whole will be giving up a year’s interest on the whole sum; and could we be sure of an immediate sale, on the termination of the leases, either for ready money, or on interest from the delivery, mr H’s offer ought to be rejected. but should the land lie a year or two longer on hand the difference between the rent & interest will soon be equal to a year’s loss of interest. and this delay of sale is very possible considering how long we have been without any other offer approaching the terms. the war too, rendering the sale of produce uncertain, disinclines most people from making engagements of time. I have stated to you that you may rely on mr H’s punctuality. it may be well however to observe that as I suppose the instalments will be paiable about Christmas, & the period of his main collections is April, when the farmers have got their crops to market & sold them, the delay of a paimt from Christmas to April might happen; but interest on that delay would of course be to be paid: and I mention this possibility only on my own knolege of the course of Country business, & that you may have it under your view. as I propose to go to Bedford about the 15th of Octob. & shall be absent at least a month, your immediate answer is requested by mr H. as my letters are not sent on to me there, but lie unopened here during my absence. your visit & Genl Moreau’s is put off I presume to another season as you have not apprised me of the contrary, and my return from Bedford, likely to be late in November would not be a season for a pleasant journey. I should truly regret it, were my journey, & not your own convenience to be the cause of postponement. Genl Moreau is one of the first characters on earth with which I feel a solicitude for personal acquaintance. there is so much vilainy afloat on the earth & especially on it’s great stage, that the occurrence of an honest & virtuous man, from time to time, is necessary to reconcile one to the nature of our species.  your two letters of June 28. & Aug. 2. have been recieved; the Abbé Rochon’s memoir not yet. that of the Margrave of Bareith shall be forwarded when I know that you are become stationary. on the subject of your salary, your appointment terminated on the 4th of Mar. by the force of the constitution, and the salary of course. it is hard as it is retrospective; but so has willed the constitution. but I think the 3. months allowance for return justly due; I think you should charge it, and that it will be allowed.  mr Madison came to Orange a few weeks ago. but he staid only a week, & was gone before I heard of his arrival. indeed I happened to be in Bedford at the time. I salute you with assurances of my constant affection & respect.
          
            Th:
            Jefferson
        